Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered May 2, 2002, convicting defendant, after a jury trial, of assault in the first degree and robbery in the second degree, and-sentencing him to consecutive terms of 10 years and 5 years, unanimously affirmed.
The verdict convicting defendant of assault in the first degree, and rejecting his justification defense, was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. In any event, regardless of who may have *291been the initial aggressor, defendant was not justified in stabbing the victim while he was lying, unarmed, on the ground (see People v Centeno, 291 AD2d 265 [2002], lv denied 98 NY2d 649 [2002]).
As to the robbery conviction, the evidence established that defendant forcibly took a van from the second victim and that defendant intended to deprive the victim of his van or to appropriate it to himself (see Penal Law § 155.00 [3], [4]; People v Jennings, 69 NY2d 103, 118-119 [1986]).
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Nardelli, J.P., Andrias, Rosenberger and Friedman, JJ.